Fein, J.
(dissenting in part). Defendant United Brands Company (United), appeals from an order which held in abeyance plaintiff’s motion for summary judgment pending receipt and confirmation of a Referee’s report following a hearing to be held on factual issues raised as to whether plaintiff is the proper party to maintain the action and whether Brooklyn Savings Bank, as mortgagee, should be joined as a necessary party.
The action seeks to recover rent, real estate taxes and water and sewer charges alleged to be due from defendant as the net lessee of the premises, for the period from July, 1977 through January, 1978. The 20-year lease between York Associates, Inc. (York) as lessor and American Seal-Kap Corporation, United’s predecessor in interest, provided for monthly rental of $7,500 and imposed upon the lessee an obligation to "pay all duties, taxes, charges for water, sewer rents, rent for water”.
We are in agreement that Special Term erred when it directed a reference of factual issues upon Southern’s motion for summary judgment. Upon such a motion, once it is determined that disputed issues of fact exist, the motion should be denied. The court need not inquire further, since disposition of material issues of fact must await the triers of the facts and may not properly be referred to a referee (Marshall, Bratter, Greene, Allison & Tucker v Mechner, 53 AD2d 537; Wilkinson & Co. v Calvine Mills, 28 AD2d 675). This accords with the central function of the court upon such a motion to determine whether genuine triable issues exist. As has been frequently observed, issue finding, not issue determination, is the primary function of the court on motion for summary judgment (Esteve v Abad, 271 App Div 725). The grant of summary relief is inappropriate where there is any doubt as to the *206existence of material and triable issues (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395).
The record is replete with factual inconsistencies sufficient to raise a triable issue as to who is entitled to recover the rent sued for. Although plaintiff did not appeal from the order of Special Term, it now requests summary judgment. (Video Techniques v Teleprompter Corp., 60 AD2d 516.) However, there is no basis to accord summary relief where the very documents relied upon raise in issue plaintiffs standing in the action and its right to the rent sought to be recovered.
Defendant asserts that Southern is without authority to institute the suit and that Brooklyn Savings Bank is a necessary party. As observed, the lease was with York as lessor. Although Southern claims ownership pursuant to a deed dated March 21, 1962, United Brands has been paying rent to Great South Bay Company for the past several years pursuant to monthly rent statements from that company. Sol Goldman, president of York, alleges that Great South Bay is a partnership which served as managing agent for buildings owned by Southern and York. However, it is not without significance that Great South Bay had applied to the City Tax Commission to correct a tax assessment, wherein Goldman stated under oath that Great South Bay was the owner of the subject premises. Bills and statements with respect to New York City real estate taxes and water and sewer assessments were addressed and sent to Great South Bay, not Southern or York. Nevertheless, York had sent letters to defendant demanding real estate taxes and water and sewer charges and thereafter served a 10-day notice of default pursuant to article tenth of the lease, over the signature of plaintiffs attorney, in his role as vice-president of York. Moreover, it appears that defendant, in accordance with the terms of the lease, procured fire insurance coverage to protect Great South Bay as named insured in September, 1977. The record affirmatively establishes that plaintiffs attorney had knowledge of such coverage and in fact notified defendant’s former attorneys by letter dated April 6, 1978, that "United Brands Co., has placed my client, Great South Bay Company, at considerable risk by leaving the above captioned premises vacant.” Furthermore, a letter dated April 11, 1978, from the mortgagee, Brooklyn Savings Bank, was addressed to "Sol & Irving Goldman & Alex DiLorenzo, Jr., c/o Great South Bay Co.”, advising that a search of the tax records had revealed the existence of unpaid *207real estate taxes which would create a default under the terms of the mortgage, and requesting that tax receipts be presented to the bank to avoid necessary legal action.
Under the circumstances, the fact that Alex Di Lorenzo and Sol and Irving Goldman were the sole stockholders of Southern and York and the partners comprising the partnership Great South Bay is not dispositive. Nor is it controlling that all three entities have the same office location. The complex network of corporate entities asserting different ownership rights, albeit they are creatures of Messrs. Goldman, Goldman and Di Lorenzo, demonstrates there is a question as to which entity is entitled to the rent. On this record there is an insufficient basis on which to invoke the drastic remedy of summary judgment. In this action, commenced in January, 1978, neither party has had a real opportunity to conduct necessary discovery proceedings.
It is not necessary to reach the question whether the mortgagee is a necessary party so as to require its joinder in the action. Although the record does not include a copy of the mortgage, it appears that Southern had assigned to Brooklyn Savings Bank its right, title and interest in and to the lease as security subject to the proviso: "So long as there shall exist no default by Assignor in the payment of any indebtedness secured hereby or in the performance of any obligation, covenant or agreement herein or in said mortgage or lease contained, Assignor shall have the right to collect upon, but not prior to accrual, all rents, issues and profits from said leased premises and to retain, use and enjoy the same.” The record includes a letter from the mortgagee to Great South Bay containing notice that unpaid real estate taxes create a default under the terms of the mortgage. A subsequent letter from the bank’s attorneys dated May 1, 1978, states that "the Bank at this time has not requested any rent from the Lessee nor does it have any intention to do so.” Left unresolved is whether the bank was made aware of the pendency of this action and whether it has relinquished any existing right to proceed against the lessee.
In the face of these factual inconsistencies, I see no reason why we should reach out to "search the record” and grant summary judgment in favor of a plaintiff who has not even appealed.
Accordingly, the order, Supreme Court, New York County (Hughes, J.), entered September 7, 1978, which held in abey*208anee plaintiff’s motion for summary judgment, pending a hearing directed before a Special Referee on the factual issues as to whether plaintiff is a proper party entitled to collect rent and maintain the action and whether the mortgagee is a necessary party, should be reversed, and the motion for summary judgment denied. The moneys heretofore deposited by defendant with the Clerk of the Supreme Court pursuant to the order of this court staying enforcement of the order appealed from should remain on deposit pending final disposition of the action.